IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TOWNSHIP OF BRISTOL,                         : No. 68 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
1 ENTERPRISES, LLC,                          :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.